Citation Nr: 1106343	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-13 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran & M.C.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1954 to October 
1957.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. Louis, 
Missouri.  The Veteran now resides in Texas, so the matter is now 
under the jurisdiction of the RO in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.

It appears that the majority of the Veteran's service treatment 
records could not be located, presumably as a result of a 1973 
fire at the National Personnel Records Center (NPRC).  In cases 
in which the Veteran's service treatment records are missing and 
are presumed to have been destroyed in the July 1973 fire at the 
NPRC, 
VA has a heightened duty to explain its findings and conclusions.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992). 

The Veteran was afforded a VA examination in January 2007, 
however, no opinion as to etiology of the asserted disorders was 
provided.  The Veteran was then afforded a VA examination in 
January 2009.  During the January 2009 VA examination, the 
examiner opined that the Veteran's hearing loss and tinnitus were 
less likely than not related to his history of in-service noise 
exposure.  However, no rationale was provided for the opinion.  
The United States Court of Appeals for Veterans Claims (Court) 
has held that a medical opinion that contains only data and 
conclusions should be accorded no weight.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds 
the opinion to be inadequate, and an addendum opinion should be 
obtained.

The Board notes that while the Veteran's private audiologist 
submitted a positive opinion, this opinion also is merely a 
conclusion and does not include any rationale.

The Veteran has indicated that he has received treatment with a 
private audiologist.  Treatment records from this physician 
should be obtained and associated with the claims file, along 
with any updated VA outpatient records.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall obtain and associate 
with the claims file all updated VA 
outpatient treatment records and all 
treatment records from the Veteran's 
private audiologist.

2.  The RO/AMC shall return the Veteran's 
claims file to the VA examiner who 
conducted the January 2009 audiological 
examination so that an addendum to that 
examination report may be provided.  If 
the January 2009 examiner is not available 
or cannot offer the requested opinions 
without examining the Veteran, the Veteran 
should be scheduled for an appropriate VA 
examination to address the following 
inquiries.  

Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner must state in the examination 
report that the claims file has been 
reviewed.

Based on a full review of the entire 
record, to include the Veteran's lay 
statements regarding the incurrence and 
continuity of symptomatology of his 
hearing loss and tinnitus, the examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the Veteran's current 
bilateral hearing loss and tinnitus are 
causally or etiologically related to noise 
exposure during service (or other incident 
therein).

In providing this opinion, the examiner 
must acknowledge and discuss any lay 
evidence of a continuity of 
symptomatology.  See Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury and instead relied on the 
absence of evidence in the service medical 
records to provide a negative opinion).  

If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  

If there are insufficient facts or data 
within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinion. 

All opinions must be supported by a clear 
rationale and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


